Citation Nr: 1034930	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-20 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1959 to June 1963.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a February 2007 rating 
decision of the Boise, Idaho VARO.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Veteran 
will be informed if any further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to the matters on appeal.  See 
38 C.F.R. § 3.159 (2009).

Regarding the claim of service connection for bilateral hearing 
loss, the Veteran has not been afforded a VA audiological 
examination.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, there 
are four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) whether 
there is an indication that the disability or symptoms may be 
associated with the veteran's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the U. S. Court of 
Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

While the Veteran does not have a clinical diagnosis of hearing 
loss (by VA standards), he is competent as a layperson to observe 
that he is hard of hearing.  He alleges that his hearing acuity 
was damaged by his service on a destroyer, as he was assigned as 
a powder-man to the crew of a 5-inch gun.  He alleges further 
hearing damage from his service on submarines (and snorkeling 
duties with associated pressure changes ).  Service personnel 
records confirm that he served on a destroyer and submarines and 
had gunnery school training, and his exposure to noise trauma in 
service may be conceded.  As noise trauma is a known cause of 
hearing loss, the "low threshold" standard outlined in McLendon 
is met, and a VA nexus examination is necessary.

The Veteran has also not been afforded a VA examination with 
respect to his claim of service connection for a low back 
disability.  

The record shows that the Veteran was seen for back complaints 
prior to service.  His service treatment records (STRs) note a 
September 1961 complaint of low back pain (which he reported 
existed since age 14).  Physical examination at the time revealed 
pain with back extension and lateral flexion.  X-rays showed 
spina bifida occulta of the S1 vertebra (and otherwise normal 
findings).  A follow-up appointment in October 1961 found good 
range of motion in all directions; the assessment was chronic 
lumbosacral strain.  The STRs are silent for further back 
complaints.

While the Veteran does not have a clinical diagnosis of a 
specific low back disability, he is competent as a layperson to 
observe that he has had continuous back pain since his time in 
service.  Therefore, the "low threshold" standard outlined in 
McLendon is met and, accordingly, a VA nexus examination is 
necessary.  The Board notes that, based upon the noted evidence 
in the claims file, whether a pre-existing low back disability 
was aggravated in service may be for consideration.  

Accordingly, the case is REMANDED for the following.

1.  The RO should secure for association with 
the claims file copies of the complete 
clinical records of all VA evaluation and/or 
treatment the Veteran has received for 
hearing loss and/or back complaints.  

2.  The RO should then arrange for an 
audiological evaluation of the Veteran (with 
audiometric studies) to determine the 
presence and likely etiology of any hearing 
loss disability.  The Veteran's claims file 
(including this remand) must be reviewed by 
the examiner in conjunction with the 
examination.  Based on examination of the 
Veteran and review of his claims file, the 
examiner should provide an opinion responding 
to the following:  

(a)	Does the Veteran have a hearing loss 
disability of either (or both) ear(s) as 
defined in 38 C.F.R. § 3.385?

(b)	What is the most likely etiology for 
any such hearing loss disability?  
Specifically, is it at least as likely as 
not (a 50% or greater probability) that 
any such disability is related to the 
Veteran's active duty service, including 
as due to exposure to noise trauma or 
snorkeling/pressure changes therein?  

(c)	The examiner must explain the 
rationale for all opinions.  

3.  The RO should also arrange for an 
orthopedic examination of the Veteran to 
determine the nature and likely etiology of 
his back disability, and in particular 
whether or not such disability is related to 
his active duty service.  The Veteran's 
claims file (including this remand) must be 
reviewed by the examiner in conjunction with 
the examination.  Based on examination of the 
Veteran and review of his claims file, the 
examiner should provide an opinion responding 
to the following:  

(a)	Please identify (by medical 
diagnosis(es)) the Veteran's current back 
disability(ies)?

(b)	As to each back disability entity 
diagnosed, please indicate what is the 
most likely etiology for any such back 
disability?  Specifically, is it at least 
as likely as not (a 50% or greater 
probability) that it was incurred in or 
(if pre-existing service) aggravated by 
the Veteran's active duty service?  

(c)	The examiner must explain the 
rationale for all opinions.  

4.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

